NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5346-15T4

HSBC BANK USA, NATIONAL
ASSOCIATION AS TRUSTEE
FOR NOMURA ASSET ACCEPTANCE
CORPORATION MORTGAGE PASS
THROUGH CERTIFICATES SERIES
2005-AR3,

        Plaintiff-Respondent,

v.

MICHAEL KEANE,

     Defendant-Appellant.
_________________________________

              Submitted September 26, 2017 – Decided October 5, 2017

              Before Judges Fasciale and Moynihan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket No.
              F-019668-12.

              Joseph C. Lane, attorney for appellant.

              Reed Smith, LLP, attorneys for respondent
              (Henry F. Reichner, of counsel and on the
              brief).

PER CURIAM

        Michael Keane (defendant) appeals from a March 20, 2015 order

denying his motion "to vacate judgment and reinstate defendant's
answer, affirmative defenses, and counterclaims pursuant to R[ule]

4:50-1."    The motion that led to the entry of the March 20, 2015

order was not one to vacate a default judgment, which the judge

subsequently entered in 2016.         Instead, the March 20, 2015 order

denied defendant's attempt to seek reconsideration of an August

9, 2013 order, which had denied reconsideration of a previous

order suppressing his pleading.            We affirm.

     In February 2005, defendant obtained a note from Gateway

Funding Diversified Mortgage Services L.P. d/b/a Ivy Mortgage

(Gateway) with a $292,000 principal balance.             As security for the

loan, defendant encumbered real property in Spring Lake.                          The

mortgage named Mortgage Electronic Registration Systems, Inc.

(MERS) as mortgagee in a nominee capacity for Gateway and its

assigns.    Gateway endorsed the note in blank.

     In April 2011, defendant failed to make the payment due.                      In

July 2011, HSBC Bank USA, National Association as Trustee for

Nomura     Asset   Acceptance     Corporation        Mortgage       Pass    Through

Certificates Series 2005-AR3 (plaintiff) sent defendant a Notice

of Intention to Foreclose by certified mail.              In September 2011,

MERS assigned the mortgage to plaintiff.

     In     September    2012,    plaintiff      filed       a    complaint      for

foreclosure.       On   March   14,   2013,    the   court       issued    an   order

requiring that defendant apply for mediation within ten days, and

                                       2                                    A-5346-15T4
that the parties exchange paper discovery by June 1, 2013, complete

depositions by June 15, 2013, and complete discovery by September

1, 2013.

     On    June   5,   2013,   plaintiff   filed   a   motion   to   suppress

defendant's answer, affirmative defenses, and counterclaims for

failure to provide discovery.        On June 13, 2013, defendant filed

a motion to dismiss the complaint.          On June 21, 2013, the judge

granted plaintiff's motion and suppressed defendant's pleading for

failure to provide discovery; and denied defendant's motion to

dismiss the complaint.

     In July 2013, defendant filed a motion to reinstate his

answer, affirmative defenses, and counterclaims.                This motion

essentially sought reconsideration of the judge's June 21, 2013

order suppressing defendant's pleading.            On August 9, 2013, the

judge denied the reconsideration motion.               On August 29, 2013,

defendant filed a Chapter 13 bankruptcy, which the bankruptcy

court dismissed on April 22, 2014.         On November 6, 2014, the judge

entered default. Defendant filed a second petition for bankruptcy,

which the bankruptcy court dismissed on November 10, 2014.

     On March 2, 2015, defendant filed his motion, which led to

the entry of the March 20, 2015 order.          At this point, plaintiff

had not obtained a judgment.       Instead, plaintiff had successfully

suppressed defendant's pleading for failure to provide discovery.

                                     3                                A-5346-15T4
Defendant's March 2, 2015 motion primarily sought reconsideration

of the August 9, 2013 order denying reconsideration of the June

21, 2013 order suppressing defendant's pleading.              On March 20,

2015, the judge heard oral argument and denied defendant's motion,

treating it as a motion to reconsider the August 9, 2013 order.

On May 2, 2016, the judge entered final judgment against defendant.

     On appeal, defendant argues for the first time that he is

entitled to relief from the May 2, 2016 default judgment pursuant

to Rule 4:50-1.      Defendant contends that we should vacate the

final   default    judgment     because     he     demonstrated      mistake,

inadvertence, surprise "and/or" excusable neglect; he has shown a

meritorious   defense;   plaintiff's      proofs    were   insufficient      to

support final judgment; plaintiff lacked standing to foreclose;

and the judge was biased.

     Defendant's Notice of Appeal and Case Information Statement

reflect, however, that defendant is appealing from the March 20,

2015 order, which the judge properly treated as a motion to

reconsider.   In other words, defendant did not file a Rule 4:50-1

motion before the judge following the May 2, 2016 default judgment.

Nevertheless,     defendant's    merits     brief    makes    Rule     4:50-1

arguments, focusing primarily on the default judgment and the

soundness of the final judgment.



                                    4                                 A-5346-15T4
     As to defendant's March 2015 attempt seeking reconsideration

of the August 9, 2013 order denying reconsideration of the June

21, 2013 order, which suppressed defendant's answer, our court

rules do not provide for such an application.        Even if they did,

defendant failed to seek reconsideration timely.             Rule 4:49-2

required defendant to serve his motion for reconsideration twenty

days after service of the August 9, 2013 order.       Pursuant to Rule

1:3-4(c),   the   twenty-day   limitation    shall   not   be   enlarged.

Defendant served his reconsideration motion in March 2015, well

after the deadline expired.

     We find no support whatsoever in the record for, and decline

to address, defendant's new arguments.         Alloway v. Gen. Marine

Indus., L.P., 149 N.J. 620, 643 (1997); Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973).          Nevertheless, we conclude

defendant's arguments are "without sufficient merit to warrant

discussion in a written opinion[.]"     R. 2:11-3(e)(1)(E).       We add

the following remarks.

     Where, as here, "the court has entered a default judgment

pursuant to Rule 4:43-2, the party seeking to vacate the judgment

must meet the standard of Rule 4:50-1[.]"       US Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012).        We will review the court's

decision whether to vacate or set aside the judgment under Rule

4:50-1 under an abuse of discretion standard.        Ibid.

                                  5                               A-5346-15T4
       "The trial court's determination under [Rule 4:50-1] warrants

substantial deference, and should not be reversed unless it results

in a clear abuse of discretion[,]"         namely where the "decision is

'made without a rational explanation, inexplicably departed from

established    policies,    or   rested   on    an   impermissible   basis.'"

Guillaume, supra, 209 N.J. at 467-68 (quoting Iliadis v. Wal-Mart

Stores, Inc., 191 N.J. 88, 123 (2007)).

       Most relevant to defendant's contentions is either Rule 4:50-

1(a) or (f).    Under Rule 4:50-1(a), defendant must show excusable

neglect and a meritorious defense.             Id. at 468.   Rule 4:50-1(f)

is reserved for "exceptional situations" where "truly exceptional

circumstances are present."       Hous. Auth. of Morristown v. Little,

135 N.J. 274, 286 (1994) (citations omitted). Defendant has failed

to satisfy either criteria, or any other section of the rule.

       "The only material issues in a foreclosure proceeding are the

validity of the mortgage, the amount of the indebtedness, and the

right of the mortgagee to resort to the mortgaged premises." Great

Falls Bank v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993),

aff'd, 273 N.J. Super. 542 (App. Div. 1994).              "[W]e [have] held

that either possession of the note or an assignment of the mortgage

that    predated   the     original   complaint       confer[s]   standing."

Deutsche Bank Tr. Co. Americas v. Angeles, 428 N.J. Super. 315,



                                      6                               A-5346-15T4
318 (App. Div. 2012) (citing Deutsche Bank Tr. Co. Americas v.

Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)).

       Here, plaintiff was in possession of the note and mortgage

before filing the complaint and properly had standing to bring the

case.    As the judge noted, defendant "does not controvert the

prima facie right to foreclose with any genuine material issue of

fact."        Defendant refused to respond to plaintiff's discovery

requests      in   part      because      he   claimed   plaintiff         was   not     the

"appropriate party" and thus he did not want to share confidential

information.       In less than a page in his brief, defendant claims

he has a meritorious defense showing "significant violations of

the New Jersey Home Ownership Security Act."                    He argues generally

that    the    subprime      loan    crisis        entitled    him    to   relief      from

voluntarily taking a loan that he later could not pay.                           Although

defendant may have been in financial distress, he does not present

any excusable neglect, meritorious defense, or other exceptional

circumstances to warrant any relief under Rule 4:50-1.

       Assuming     defendant       filed      the   March     2015   reconsideration

timely, which is not the case, the judge also appropriately denied

defendant      relief     under     the    reconsideration       standard.          As    an

appellate       court,       we   review       the    denial    of     a    motion       for

reconsideration         to    determine        whether    the    judge      abused       his

discretionary authority.             Cummings v. Bahr, 295 N.J. Super. 374,

                                               7                                  A-5346-15T4
389 (App. Div. 1996).          "Reconsideration should be utilized only

for those cases which fall into that narrow corridor in which

either 1) the [c]ourt has expressed its decision based upon a

palpably incorrect or irrational basis, or 2) it is obvious that

the [c]ourt either did not consider, or failed to appreciate the

significance     of    probative,       competent    evidence."            Id.     at   384

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.

1990)).      Additionally,       the    decision     to    deny        a    motion      for

reconsideration falls "within the sound discretion of the [trial

court], to be exercised in the interest of justice."                                 Ibid.

(quoting D'Atria, supra, 242 N.J. Super. at 401).

       The   judge    reviewed    the    circumstances       of    the      motion      for

reconsideration on the record on March 20, 2015.                             The judge

recounted      that    she     already        reconsidered       the       striking       of

defendant's answer, defenses, and counterclaims in August 2013,

after the original decision in June 2013.                  The judge noted that

she would have been willing to reinstate defendant's answer if he

had provided proof that he actually complied with discovery, but

he failed to provide any credible proof.                   The judge also noted

that    defendant     waited     a     year    and   a    half    from       the     first

reconsideration to file another motion.                  The judge's decision to

deny the motion for reconsideration was within her discretion.



                                          8                                        A-5346-15T4
The judge properly denied the motion, regardless of whether it was

a motion for reconsideration or a motion to vacate judgment.

     Finally, defendant's argument that the judge was biased is

without merit.      Rule 1:12-1(g) states that a judge should be

disqualified on the court's own motion "when there is any other

reason which might preclude a fair and unbiased hearing and

judgment, or which might reasonably lead counsel or the parties

to believe so."     Our Supreme Court has stated that the applicable

standard in determining whether disqualification is necessary is:

"Would a reasonable, fully[-]informed person have doubts about the

judge's impartiality?"      DeNike v. Cupo, 196 N.J. 502, 517 (2008).

     "[A]   judge   need   not    'withdraw       from   a   case   upon   a   mere

suggestion that he is disqualified unless the alleged cause of

recusal is known by him to exist or is shown to be true in fact.'"

Chandok v. Chandok, 406 N.J. Super. 595, 603 (App. Div.) (quoting

Panitch v. Panitch, 339 N.J. Super. 63, 66 (App. Div. 2001)),

certif.   denied,   200 N.J. 207       (2009).     Moreover,    "the     mere

appearance of bias may require disqualification[,] . . . [h]owever,

before the court may be disqualified on the ground of an appearance

of bias, the belief that the proceedings were unfair must be

objectively reasonable."          State v. Marshall, 148 N.J. 89, 279

(citations omitted), cert. denied, 522 U.S. 850, 118 S. Ct. 140,

139 L. Ed. 2d 88 (1997).

                                         9                                 A-5346-15T4
     A reasonable, fully-informed person would not have doubts

about the judge's impartiality.        Defendant argues the judge was

friendlier with plaintiff's counsel and claims that the judge made

a comment about defendant putting his arm around his wife during

proceedings,   without   any   cite    to   the   record.   There    is    no

appearance of bias.      The judge even stated that she would have

reinstated defendant's answer had he provided her with credible

proof he complied with discovery, but he did not provide any such

proof.

     Affirmed.




                                  10                                A-5346-15T4